No. 83-477
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            1984



PAUL AND BERNICE M. WILHEIM,
husband and wife,
                      Plaintiffs and Respondents,


CITY OF GREAT FALLS, STATE OF
MONTANA, et al.
                      Defendants and Appellants.




APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and for the County of Cascade,
                 The Honorable John McCarvel, Judge presiding.

COUNSEL OF RECORD:
      For Appellants:
                 James, Gray & McCafferty; Dennis McCafferty argued,
                 Great Falls, Montana

      For Respondents:
                 Cannon and Sheehy; Edmond Sheehy argued, Helena,
                 Montana


                                  --    -




                                  Submitted:       June 8, 1984
                                       Decided:    Aagust 6, 1984


Filed:   4ej;e    ,
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.

      This case arises as an appeal from an order of the
Eighth Judicial District Court, Cascade County, granting
respondents' motion for a new trial following a jury verdict
in a nuisance action.        The jury returned a verdict finding
respondents ninety percent comparatively negligent for
damages and appellants ten percent negligent.              The court
determined that insufficient evidence existed to support the
jury's verdict and that it was contrary to law.           We affirm.
      The facts giving rise to this case are set forth as
follows: the City of Great Falls has operated a city dump
continuously in the same location since the 1950's.            Before
1969, appellants openly burned garbage at the dump site.           In
1973, respondents purchased property located on the Missouri
River about one mile east of the dump site.               Respondents
then spent about $125,000 to build a home on the property.
They visited the property a few times prior to the purchase.
      Respondents acknowledged, at the time of the purchase,
that they were aware the City operated the dump about one
mile from their property.         At the time of the purchase the
City operated a garbage shredder that apparently reduced
blowing litter problems.          Respondents testified prior      to
1977 they neither noticed nor suffered any problems caused
by the dump.      Only once, prior to 1977, did they observe any
Litter blown onto their property.
      In 1977 the City employees operating the dump went on
strike.   During the strike, someone set fire to the dump.
This fire burned a considerable portion of the dump and
created   great    amounts   of   smoke   and   stench.     The   fire
t r i g g e r e d many s u b t e r r a n e a n f i r e s t h a t c o n t i n u e d t o b u r n f o r

the     following            two     years.             Respondents'                home,     located
downwind f r o m t h e dump, s u f f e r e d damages d u e t o t h e smoke.
          Following           the     strike,           the       City      quit     operating       the
garbage shredder.                   L i t t e r began            t o blow o n t o r e s p o n d e n t s '

property.           For t h e two y e a r s t h e s u b t e r r a n e a n f i r e s b u r n e d ,
t h e C i t y t r i e d many m e t h o d s t o c o n t r o l t h e f i r e s .               The C i t y

f i n a l l y e x t i n g u i s h e d t h e f i r e s by d i g g i n g up t h e d e b r i s a n d
h o s i n g i t down.          T h i s p r o c e s s a l s o c a u s e d smoke t o t r a v e l
over respondents' property.
          Respondents p r e s e n t e d e v i d e n c e t h a t i n 1981 t h e i r w e l l

w a t e r became c o n t a m i n a t e d .        They c o n t e n d e d i n t h e s p r i n g t h e
runoff      o f w a t e r f r o m t h e dump c a u s e d c o n t a m i n a t i o n t o t h e

g r o u n d w a t e r on t h e i r p r o p e r t y .         They c o n t e n d e d t h i s p r o b l e m
never      occurred          prior     to    that           time.          Appellants       submitted

e v i d e n c e t h a t t h e w e l l w a t e r c o n t a m i n a t i o n c o u l d have been
c a u s e d by r e s p o n d e n t s ' s e p t i c s y s t e m .

          Respondents            also       presented              evidence         that    the     City

deposited         sewage        sludge           at    the        dump      site.         Respondents
complained          of       times     when           the    City          failed    to    cover     the

sludge, thereby creating a stench.
          In a p r e t r i a l order,                 the     court granted            respondents'
motion       in    limine       to    preclude              any assumption            of    the     risk

instructions t o the jury.                        The c o u r t r e a s o n e d t h a t t h e j u r y
could      only decide             the matter               on    a    comparative         negligence

basis.       The c o u r t p e r m i t t e d a p p e l l a n t t o a r g u e a s s u m p t i o n of
the     risk      as     a    basis       for         respondents'                portion     of    the
n e g l i g e n c e t h a t c a u s e d t h e damages.
          The     jury       returned        a    verdict             on    the   nuisance        action

that       found         respondents              ninety           percent          negligent       and
appellants          ten     percent        negligent         and      awarded         respondents
$30,000        in    damages.            The     jury        also     returned         a     verdict
f i n d i n g no i n v e r s e c o n d e m n a t i o n by t h e a p p e l l a n t .        The c o u r t

then     ordered        a    new     trial,      for     a    finding        that          the    facts
f a i l e d t o s u p p o r t t h e v e r d i c t a n d t h a t i t was c o n t r a r y t o
law.

         A p p e l l a n t s r a i s e two i s s u e s o n a p p e a l :
          (1)       Did      the       District          Court         err      in          granting
r e s p o n d e n t s t m o t i o n f o r a new t r i a l ?

          ( 2 ) S h o u l d t h e c a s e b e remanded t o t h e D i s t r i c t C o u r t
f o r t h e taxing of costs?

          Appellants f i r s t argue t h a t t h e f a c t s c l e a r l y provide
a basis for the jury's                   d e t e r m i n a t i o n t h a t respondents were
ninety percent contributorily negligent.                                    Appellants claim

the    jury        simply     found       that      a p p e l l a n t s were     negligent             by
b u i l d i n g t h e i r h o u s e n e a r t h e c i t y dump and c o u l d e x p e c t t h e

problems t h a t occurred.                W disagree.
                                           e                        In the instant case,

we b e l i e v e t h e c o u r t p r o p e r l y o r d e r e d a new t r i a l .             We find

no a b u s e o f      d i s c r e t i o n on t h e p a r t of         t h e t r i a l judge            in
o r d e r i n g a new t r i a l .

          This Court w i l l            not    disturb a            trial    court's             ruling

regarding          motions       for     a    new     trial      in    the     absence            of    a
showing       of    an a b u s e o f         discretion.            Brothers          v.     Town o f

Virginia        City        (1976),      1 7 1 Mont. 352,     558 P.2d 464.        "A

D i s t r i c t Court h a s broad a u t h o r i t y t o g r a n t o r deny motions
f o r a new t r i a l . "       Lyndes v. S c o f i e l d ( 1 9 7 9 ) , 180 Mont. 1 7 7 ,

589 P.2d 1000;          Brothers,           supra.           If     there             exists
s u b s t a n t i a l evidence t o support the j u r y ' s v e r d i c t , then it
must be s u s t a i n e d .        Lyndes, s u p r a ; B r o t h e r s , s u p r a .
          I n t h e p r e s e n t c a s e w e hold            t h a t the D i s t r i c t Court
d i d n o t a b u s e i t s d i s c r e t i o n i n o r d e r i n g a new t r i a l .         The

e v i d e n c e d o e s n o t s u p p o r t t h e j u r y v e r d i c t which f o u n d t h e
respondents ninety percent                        negligent.             The     jury     found

a p p e l l a n t s were    t h e proximate cause of                t h e n u i s a n c e which
i n c l u d e d s t e n c h from u n c o v e r e d s e w a g e ,   smoke f r o m f i r e s a t
t h e dump, u n c o n f i n e d l i t t e r and g r o u n d w a t e r c o n t a m i n a t i o n .
         Appellants argue t h a t respondents acted negligently i n
l o c a t i n g t h e i r h o u s e o n e m i l e f r o m t h e dump.           Because t h e
parties failed             to raise       the    i s s u e on a p p e a l ,    we w i l l     not

c o n s i d e r t h e t h e o r i e s of a s s u m p t i o n of r i s k o r coming t o t h e
nuisance.

         W need n o t d e a l w i t h a p p e l l a n t s ' second i s s u e b e c a u s e
          e

it was c o n t i n g e n t upon r e v e r s a l o f t h e t r i a l c o u r t .

         W e a f f i r m t h e order of t h e D i s t r i c t Court.




W concur:
 e



                                            -
Chief J u s t i c e
(&c/l/l%~%--
Honorable Robert M. H o l t e r ,
D i s t r i c t Judge, s i t t i n g i n
p l a c e of Mr. J u s t i c e J o h n C .
Sheehy.